—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ruchelsman, J.), rendered June 19, 1997, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s assertions, he was not deprived of the effective assistance of counsel (see, People v Benevento, 91 NY2d 708; People v Baldi, 54 NY2d 137).
The defendant’s remaining contentions are without merit. Ritter, J. P., Sullivan, Goldstein and H. Miller, JJ., concur.